Case:13-29105-EEB Doc#:34 Filed:03/08/19                Entered:03/08/19 14:17:46 Page1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

In re:                                          )
                                                )
LILIAN DEL CARMEN HERNANDEZ                     )    Chapter 7
   SSN: XXX-XX-3177                             )    Case No. 13-29105-EEB
                                                )
         Debtor.                                )

              APPLICATION TO EMPLOY CONNOLLY & LOFSTEDT, P.C.
                           AS COUNSEL TO TRUSTEE


       Dennis W. King, the Chapter 7 trustee (“Trustee”) of the bankruptcy estate of Lilian Del
Carmen Hernandez, by his undersigned counsel, hereby applies to this Court for authorization to
employ Connolly & Lofstedt, P.C. (“C&L”) as counsel to Trustee pursuant to 11 U.S.C. § 327(a)
and Federal Rule of Bankruptcy Procedure 2014. In support hereof, Trustee states as follows:

        1.      Lilian Del Carmen Hernandez (“Debtor”) filed a voluntary Chapter 7 bankruptcy
petition on November 15, 2013 (the “Petition Date”). Trustee was the duly appointed and acting
Chapter 7 trustee of the estate. The case was closed on October 1, 2014.

        2.       The case was reopened on March 5, 2019. Trustee was reappointed as the Chapter 7
trustee of the bankruptcy estate.

        3.     Trustee wishes to hire C&L to assist Trustee in the investigation the bankruptcy
estate’s interest in real property that Debtor did not list on the Petition Date but now claims is her
property and to assist Trustee in all other legal matters which require the assistance of counsel.

       4.    Trustee requests that C&L be appointed as his counsel in this case. Trustee has
chosen C&L because of C&L’s experience in bankruptcy and litigation matters.

       5.      C&L is willing to perform such services on Trustee's behalf and its employment
would be in the best interests of the estate.

        6.     C&L will charge Trustee for fees and expenses incurred in these proceedings based
on its normal hourly rates charged by the firm for similar clients. Tom H. Connolly and Joli A.
Lofstedt will be the attorneys responsible in this case. Mr. Connolly’s hourly rate is $400.00 and
Ms. Lofstedt’s hourly rate is $340.00.

       7.     C&L will not receive compensation and reimbursement of expenses except in
accordance with the Bankruptcy Code and Rules and will abide by all fee procedures ordered by
this Court.

        8.     To the best of Trustee’s knowledge, C&L is a disinterested person and does not hold
or represent an interest adverse to Trustee or the estate. C&L does not have any connection with
Trustee, Debtor, Debtor’s creditors, or any other party in interest or their respective attorneys and
Case:13-29105-EEB Doc#:34 Filed:03/08/19               Entered:03/08/19 14:17:46 Page2 of 4



accountants, the United States Trustee, or any person employed in the office of the United States
Trustee; except that (a) Daniel A. Hepner, P.C. (“DAH”) rents office space from C&L but DAH and
C&L are independent of one another and there is no agreement between the two firms to share fees;
(b) Trustee, Tom H. Connolly and Joli A. Lofstedt of C&L and Daniel A. Hepner of DAH are
members of the panel of private trustees for the District of Colorado; and (c) Trustee has engaged
C&L as legal counsel in other unrelated matters. Attached hereto as “Exhibit A" is the Affidavit of
Joli A. Lofstedt, which states that C&L is a disinterested person under 11 U.S.C. §§101 and 327 and
does not hold or represent an interest adverse to Trustee or the estate.

       WHEREFORE, Trustee respectfully requests that the Court enter an Order, the form of
which is submitted herewith, authorizing the employment of C&L as counsel to Trustee effective
as of the date of this Application, to be compensated as set forth herein and pursuant to the
Bankruptcy Code and Rules, and for such other and further relief as the Court deems proper.

Dated: March 8, 2019.                        Respectfully submitted,
                                             /s/ Joli A. Lofstedt
                                             Joli A. Lofstedt, Esq. #21946
                                             CONNOLLY & LOFSTEDT, P.C.
                                             950 Spruce St., Ste. 1C
                                             Louisville, CO 80027
                                             Tel. (303) 661-9292
                                             Fax (303) 661-9555
                                             joli@clpc-law.com


                                CERTIFICATE OF SERVICE

       The undersigned certifies that on March 8, 2019, I served by prepaid first class mail a
copy of the documents entitled APPLICATION TO EMPLOY CONNOLLY & LOFSTEDT,
P.C. AS COUNSEL TO TRUSTEE, together with the AFFIDAVIT OF JOLI A.
LOFSTEDT and PROPOSED ORDER on all parties against whom relief is sought and those
otherwise entitled to service pursuant to the Fed.R.Bankr.P. and these L.B.R. at the following
addresses:
  Via CM/ECF:                                        GE Capital Retail Bank
  United States Trustee                              c/o Recovery Management Systems
  Dennis W. King                                     Corporation
  Nicholas Craig Horvath                             25 SE 2nd Avenue, Suite 1120
  Alison Goldenberg                                  Miami, FL 33131-1605

  Lilian Del Carmen Hernandez
  5519 Eagle St.
  Denver, CO 80239
                                             /s/ Brenda J. Comstock
                                             Brenda J. Comstock, Legal Assistant
Case:13-29105-EEB Doc#:34 Filed:03/08/19   Entered:03/08/19 14:17:46 Page3 of 4




                                                                  Exhibit A
Case:13-29105-EEB Doc#:34 Filed:03/08/19   Entered:03/08/19 14:17:46 Page4 of 4
